             Case 4:20-cv-00393-JM Document 9 Filed 07/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

LEODIS RANDLE                                                                PETITIONER

v.                             NO. 4:20-cv-000393 JM


COLLEAN BRANHILL                                                         RESPONDENT

                                        JUDGMENT


       Pursuant to the Order entered this day, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 2nd day of July, 2020.



                                           __________________________________
                                             UNITED STATES DISTRICT JUDGE
